UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1390



MESSAY ALEM ADDIS,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-697-658)


Submitted:   September 29, 2003           Decided:   October 17, 2003


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, Arthur D. Wright, III, THE WRIGHT LAW NETWORK,
Washington, D.C., for Petitioner.     Peter D. Keisler, Assistant
Attorney General, Emily Anne Radford, Assistant Director, Aviva L.
Poczter, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Messay Alem Addis, a native and citizen of Ethiopia, petitions

for review of an order of the Board of Immigration Appeals.     The

order denied his motion to reconsider the Board’s denial of his

motion to reopen his deportation proceedings before the immigration

judge whose previous denial of Addis’s applications for asylum and

withholding of removal the Board affirmed.     We have reviewed the

record and the Board’s order and find that the Board did not abuse

its discretion in denying Addis’s motion to reconsider.      See 8

C.F.R. § 1003.2(a) (2003).   Accordingly, we deny the petition for

review on the reasoning of the Board.    See In re: Addis, No. A29-

697-658 (B.I.A. Mar. 4, 2003).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                    PETITION DENIED




                                 2